GARLAND, Circuit Judge.
This is an appeal from a decree of the District Court which adjudged that certain payments made to appellants by the Premier Lead & Zinc Company through a sale of properly were voidable preferences. The case was referred to a special master, who made a report in favor of appellants. This report was not confirmed by the District Court, but vacated, and a decree entered as above stated.
The Zinc Company was adjudged a bankrupt for the reason that these same payments were acts of bankruptcy under subdivision 2, section 3, of the Bankruptcy Law (Act July 1, 1898, c. 541, 30 Stat. 540 [Comp. St. 1913, § 9587]), so that the ruling of the District Court in this case was in harmony therewith so far as the Zinc Company is concerned. The important question in this proceeding was as to whether the appellants, or their agents, acting for them, had reasonable cause to believe that the payments would effect a preference. One cannot read the evidence without becoming convinced that appellants, or their agents, had reasonable cause to believe that the payments would effect a preference. It clearly appears from the evidence that the sale of the property and distribution of the proceeds was in pursuance of a plan to pay the local Missouri creditors, regardless of nonresident creditors.
After reading the evidence we have concluded that the District Court was right, and the judgment is therefore affirmed.